Title: To George Washington from Henry Clinton, 30 November 1781
From: Clinton, Henry
To: Washington, George


                  
                     Sir,
                     New York Novr 30th 1781.
                  
                  Having occasion to remit Two Thousand Pounds Sterling in Specie to the British Officers at Frederick Town, and Winchester, I am to request a Passport for a Deputy Paymaster to proceed thither by land with the above Sum, who, after the delivery thereof will return to this Place.  I am Sir Your most obedient humble Servant
                  
                     H. Clinton
                     
                  
               